


Third Amendment to the
Questar Corporation Deferred Compensation Wrap Plan
(as Amended and Restated October 28, 2008)


THIS THIRD AMENDMENT TO THE QUESTAR CORPORATION DEFERRED COMPENSATION WRAP PLAN
(this “Third Amendment”), is adopted by Questar Corporation, a Utah corporation
(the “Company”) as of the date executed below. Capitalized terms used but not
otherwise defined herein will have the respective meanings ascribed to them in
the Plan (as defined below).


WHEREAS, the Company maintains the Questar Corporation Deferred Compensation
Wrap Plan, as amended and restated effective October 28, 2008 (the “Plan”);


WHEREAS, pursuant to Article 9 of the Plan, the Plan may be amended from time to
time by the Company’s Board of Directors; and


WHEREAS, the Company desires to amend the Plan as set forth herein.


NOW, THEREFORE BE IT RESOLVED, that the Plan be amended, effective as of January
1, 2014, as follows:


1.Section 2.4A of the Plan is hereby added to the Plan as follows:


2.4A    “Annual Additions Limit” means the collective annual limit on employer
and employee contributions that may be contributed to a tax-qualified retirement
plan, as specified in Section 415(c) of the Code and updated from time to time.
2.Section 2.22 of the Plan is hereby amended in its entirety as follows:


2.22    “Investment Plan” means the Questar Corporation 401(k) Retirement Income
Plan, as amended from time to time, or any successor plan.
3.Section 2.26A of the Plan is hereby added to the Plan as follows:
2.26A    “Nonelective Contributions” means Employer contribution amounts
credited to Participants under the 401(k) Supplemental Program.
4.Section 3.2 of the Plan is hereby amended in its entirety as follows:


3.2    Enrollment.
(a)    Nonelective Contributions under the 401(k) Supplemental Program. Each new
Eligible Employee will become immediately enrolled in the 401(k) Supplemental
Program for purposes of eligibility to receive any Nonelective Contributions as
provided under Section 4.2 of such Program. An Eligible Employee is not
permitted to opt out of enrollment and participation in this portion of the
401(k) Supplemental Plan.
(b)    Commencement of Deferrals. Except as provided below with regard to
automatic enrollment in Deferral Contributions under the 401(k) Supplemental
Program, each new Eligible Employee who wishes to make Deferral Contributions
must timely complete, execute, and return to the Committee such election forms
or other enrollment materials as the Committee requires. Such enrollment
requirements must be completed:




--------------------------------------------------------------------------------




(i)     in the case of an Eligible Employee who first becomes eligible to
participate as of the first day of a Plan Year, on or prior to December 31st of
the prior Plan Year or such other earlier date as the Committee establishes in
is sole and absolute discretion.
(ii)    in the case of an Eligible Employee who first becomes eligible to
participate after the first day of a Plan Year, within thirty (30) days after
the date the Eligible Employee first becomes eligible to participate, or such
other earlier date as the Committee establishes in its sole and absolute
discretion.
If an Eligible Employee fails to timely complete the election forms or other
enrollment materials, the Eligible Employee will be automatically enrolled in
Deferral Contributions under the 401(k) Supplemental Program in accordance with
the deemed deferral elections set forth in Section 4, but will not be enrolled
in the Deferred Compensation Program until the first day of the first Plan Year
beginning after the date he or she completes and returns the enrollment
materials to the Committee.
5.Section 4.1(a) of the Plan is hereby amended in its entirety as follows:


(a)    First Year of Plan Participation. In connection with a Participant’s
enrollment in the Plan pursuant to Section 3.2, the Participant will make the
following elections:
(i)    Time and Form of Payment of Account under 401(k) Supplemental Program. In
connection with enrollment under the 401(k) Supplemental Program, the
Participant must make an irrevocable election as to the time and form of payment
of all amounts credited to his or her Account Balance under such Program from
the options available under Section 6 below. Such election is irrevocable and
will apply to the Participant’s entire Account Balance under this Program,
including all amounts credited in subsequent Plan Years and any related
earnings. If the Participant fails to make an election as to the time and form
of payment, or if the Participant’s election does not meet the requirements of
Code Section 409A and related Treasury guidance or regulations, the Participant
will be deemed to have elected to receive a lump sum distribution as soon as
legally and administratively practicable following the earliest to occur of the
Participant’s (A) Separation From Service, (B) Disability, or (C) death.
(ii)    Automatic Deferral Election under 401(k) Supplemental Program. In
connection with enrollment under the 401(k) Supplemental Program, the
Participant will be deemed to have elected to make the Deferral Contributions
permitted under the 401(k) Supplemental Program unless the Participant
affirmatively chooses not make such contributions by completing and returning
the enrollment materials timely in accordance with Section 3.2. Any election
(including deemed election) to make the Deferral Contributions will apply to
Compensation in the year in which the Participant commences participation but
only to Compensation to be paid with respect to services performed on or after
his or her enrollment, except to the extent permissible under Code Section 409A
and guidance thereunder. The election (including deemed election) to make the
Deferral Contributions will continue to apply for all succeeding Plan Years
unless and until revoked or modified pursuant to Section 4.1(b) below.
(iii) Deferred Compensation Program. If eligible to participate in the Deferred
Compensation Program for the year in which the Participant commences
participation under the Plan, the Participant may make an irrevocable election
to make Deferral Contributions under the Deferred Compensation Program for such
year. If the Participant so elects, the Participant must make an irrevocable
election (from the options available under Section 6 below) as to the time and
form of payment of any Deferral or Matching Contributions credited to his or her
Account Balance under the Deferred Compensation Program for such year (including
earnings thereon). If the Participant fails to make an election as to the time
and form of payment, or if the Participant’s election does not meet the
requirements of Code Section 409A and related Treasury guidance or regulations,
the Participant will be



--------------------------------------------------------------------------------




deemed to have elected to receive a lump sum distribution as soon as legally and
administratively practicable following the earliest to occur of the
Participant’s (A) Separation From Service, (B) Disability, or (C) death. The
Participant’s election (or deemed election) will continue to apply for
succeeding years unless and until the election is modified pursuant to Section
4.1(b) below. Any such modification will apply prospectively only and will not
apply to Deferral or Matching Contributions previously credited under the
Program (or any earnings thereon).
6.Article 5 of the Plan is hereby amended in its entirety as follows:


ARTICLE 5
ACCOUNT STATEMENTS
At least once a year within 60 days after the end of each Plan Year, a statement
will be sent to each Participant listing his or her Account Balance for each
Program as of the last day of the Plan Year. The statement will also include the
Deferral Contributions made by the Participant to each Program for the Plan
Year, along with any Matching Contributions and Nonelective Contributions, if
any, credited to the Participant’s Account Balances and the investment gains or
losses (including reinvested dividends) credited during the Plan Year. Such
information will be reflected on a payroll by payroll basis.
7.The following is added to the end of Section 4.1 of the Questar Corporation
Deferred Compensation Program:


For example, a Participant making a Deferral Contribution of $1,000 to this
Program would be entitled to a Matching Contribution of $60 regardless of such
Participant’s Compensation.
8.Section 1.2 of the Questar Corporation 401(k) Supplemental Program is hereby
amended in its entirety as follows:


1.2    Purpose. The purpose of this supplemental Program is to provide a benefit
to an Employee approximately equal to the benefit he or she would have received
under the Investment Plan if the Compensation Limit, Annual Additions Limit, and
other contribution or deduction limitation applicable to tax-qualified
retirement plans were inapplicable.
9.Article 4 of the Questar Corporation 401(k) Supplemental Program is hereby
amended in its entirety as follows:


ARTICLE 4
EMPLOYER CONTRIBUTIONS
4.1    Matching Contributions. A Participant who makes Deferral Contributions to
this Program for a Plan Year will be entitled to a Matching Contribution for
such Plan Year in an amount determined on the same basis as matching
contributions are determined for the Investment Plan, except that such Matching
Contribution will be based solely on Compensation in excess of the Compensation
Limit and that such Matching Contribution will disregard the Annual Additions
Limit and any other contribution or deduction limitation applicable to
tax-qualified retirement plans.
4.2    Nonelective Contributions. A Participant may be entitled to a Nonelective
Contribution for a Plan Year under the Plan to the extent such Participant is
entitled to a nonelective contribution under the Investment Plan in an amount
determined on the same basis as nonelective contributions are determined for the
Investment Plan, except that such Nonelective Contribution will be based solely
on



--------------------------------------------------------------------------------




Compensation in excess of the Compensation Limit and that such Nonelective
Contribution will disregard the Annual Additions Limit and any other
contribution or deduction limitation applicable to tax-qualified retirement
plans.
4.3    Vesting. A Participant will be vested in the portion of his or her
Account attributable to Matching Contributions and Nonelective Contributions to
the same extent as such Participant is vested under the Investment Plan in any
matching contributions and nonelective contributions, accordingly.
10.Section 5.1 of the Questar Corporation 401(k) Supplemental Program is hereby
amended in its entirety as follows


5.1    Accounts. The Committee will establish an Account and sub-accounts for
each Participant as are necessary for the proper administration of this 401(k)
Supplemental Program. Such Accounts will reflect any Deferral Contributions,
Matching Contributions, and Nonelective Contributions made by or on behalf of
the Participant, together with any adjustments for income, gain or loss and any
payments from the Account as provided herein. Deferral Contributions and related
Matching Contributions will be credited to the Participant’s Account as soon as
administratively practicable after the Deferral Contributions would have
otherwise been paid to the Participant. Nonelective Contributions will be
contributed as soon as administratively practicable after corresponding
nonelective contributions have been made to the Investment Plan.
11.Terms and Conditions of Plan. Except for the above amendment, all terms and
conditions of the Plan are unamended and will remain in full force and effect.


12.Execution. This Third Amendment has been executed on this     day
of_________, 2014.




 
Questar Corporation
 
 
 
 
 
By:
 



                        

